The hearing panel, proceeding on a default basis, determined
                that Wariner had committed all 114 alleged violations of the Rules of
                Professional Conduct, specifically: 18 violations of RPC 1.3 (diligence) and
                RPC 1.4 (communication), 16 violations of RPC 1.5 (fees), 17 violations of
                RPC 1.15 (safekeeping property), 5 violations of RPC 5.3 (responsibilities
                regarding nonlawyer assistants) and RPC 5.5 (unauthorized practice of
                law), 18 violations of RPC 8.1 (bar admission and disciplinary matters),
                and 17 violations of RPC 8.4 (misconduct). The panel found several
                aggravating circumstances: Wariner's prior discipline, dishonest or selfish
                motive, pattern of misconduct, multiple offenses, bad faith obstruction of
                the disciplinary process by his intentional failure to comply with the rules,
                refusal to acknowledge the wrongful nature of his conduct, the
                vulnerability of his victims, his substantial experience in the practice of
                law, and his indifference to making restitution. The panel found no
                mitigating circumstances and recommended that Wariner be disbarred
                and ordered to pay restitution.
                            Having reviewed the record of the disciplinary proceedings in
                this matter, we conclude that clear and convincing evidence supports the
                panel's findings that Wanner committed the offenses charged.        See SCR
                105(2)(0. We further conclude that the panel's recommended discipline is
                appropriately tailored to Wariner's misconduct. Despite Wariner's failure
                to participate in the disciplinary proceedings, clear and convincing
                evidence supports a finding that Wariner was properly put on notice of the
                charges and proceedings against him. Wariner was aware of the charges
                and chose not to defend them. We therefore approve the panel's
                recommendation that Wariner be disbarred.



SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A
                                    Accordingly, C. Andrew Wanner is hereby irrevocably
                      disbarred from the practice of law in Nevada. SCR 102(1). Wariner is also
                      ordered to pay restitution in the amount of $119,420.72 2 and to pay the
                      costs of the disciplinary proceedings. SCR 120. Wariner shall comply with
                      SCR 115. The State Bar shall comply with SCR 121.
                                    It is so ORDE


                                                                        C.J.
                                               Gibbons


                                                                   /           AA           , J.
                      Pickering                                  Hardesty



                      Parraguirre



                      Cherry                                     Saitta




                            2 Therestitution shall be paid to the following clients in the indicated
                      amount: Kevin Smith, $22,840; Jose Monzon, $7,136; David Langlais,
                      $7,500; David Baudoin, $7,500; Amber Sena, $1,500; Mark Heimlich,
                      $900; John H. Stout, $10,000; Carlos Ramos Guizar, $11,280; Ruben
                      Martinez, $5,352.69; Daniel Dhondt, $13,830.50; Peggy Charles, $10,500;
                      Jean Pierre Giron, $7,000; Mary Lou Henric, $1,800; Patrice & Regina
                      Caillot, $2,081.53; Domingo Carrasco & Liliana Angulo, $1,200; Armi
                      Cana, $500; Minnie F. Bernardino, $7,500; Chava Peebles, $1,000.



SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    offt0,
                cc: David A. Clark, Bar Counsel
                     C. Andrew Wariner
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A